Citation Nr: 9905422	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 40 
percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
degenerative arthritis of the left knee as secondary to his 
service-connected traumatic degenerative arthritis of the 
right knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1995 and November 1996 rating decisions 
by the No. Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran appeared 
before a hearing officer at the RO in September 1996.  In 
June 1998, the RO increased the veteran's evaluation to 40 
percent.  

The Board observes that the veteran's representative, in a 
November 16, 1998 statement, addressed the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for degenerative 
arthritis of the left knee.  The Board notes that in the 
margin of the representative's statement, there is a 
handwritten note in the margin, dated November 25, 1998, 
which states "failure to resp VAF9-not perfected yet."  
However, following receipt of the June 1998 statement of the 
case addressing this issue, the veteran submitted a June 1998 
statement complaining of pain, instability and swelling in 
his left knee.  The Board accepts this statement as a 
substantive appeal to this issue and such, has jurisdiction 
of this issue.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).

In his May 1995 claim, the veteran requested that he be 
considered for Aid and Attendance and Housebound pension 
benefits.  There is nothing of record indicating that the RO 
adjudicated entitlement to pension benefits, thus, it appears 
that the RO has not had an opportunity to act upon this 
claim.  Additionally, at a May 1997 VA examination, the 
examiner stated that the pain in the right knee restricts the 
veteran from weightbearing over any distance beyond a few 
feet and he required almost total support to stand.  This may 
be construed to be an informal claim for loss of use of the 
right knee.  All steps required for jurisdiction have not 
been satisfied.  The RO is under an obligation to adjudicate 
these issues.  



FINDINGS OF FACT

1.  The veteran's traumatic degenerative arthritis of the 
right knee has been shown to be manifested by severe 
functional impairment of the knee including limitation of 
motion of the knee, discernable muscle atrophy, the inability 
to bear weight.

2.  The Board denied service connection for degenerative 
joint disease of the left knee as secondary to a service-
connected disability in May 1981.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for degenerative 
joint disease of the left knee is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260-61 (1998).

2.  The May 1981 Board decision denying service connection 
for degenerative arthritis of the left knee is final. 
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  

3.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
degenerative arthritis of the left knee.  38 U.S.C.A. §§ 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of him claim.  A 
"well-grounded" claim is one which is plausible.  A review 
of the record indicates that the veteran's claim for increase 
is plausible and all the relevant facts have been properly 
developed.  

				I.  Increased Evaluation for the Right 
knee

The Board, in a May 1948 decision, granted service connection 
for the veteran's right knee disability.  In June 1948, based 
on the Board's decision, the RO granted service connection 
for arthritis of the right knee due to trauma and assigned a 
noncompensable evaluation.  Subsequently, the RO, in a March 
1951 rating decision, increased the evaluation to 10 percent.  
Following receipt of additional evidence, the RO, in a 
January 1972 rating decision, increased the evaluation for 
traumatic degenerative arthritis of the right knee to 30 
percent.  Subsequent to a claim for increase, the RO, in a 
November 1980 decision continued the previous 30 percent 
evaluation and the Board, in a May 1981 decision affirmed 
this decision.  In June 1998, the RO increased the veteran's 
evaluation for traumatic degenerative arthritis of the right 
knee to 40 percent under Diagnostic Codes 5010-5256. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
is assignable when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  The average 
normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (1998).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants assignment of a 
10 percent disability evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees warrants a 30 
percent disability evaluation.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
disability evaluation.  A 50 percent disability evaluation 
under Diagnostic Code 5256 requires ankylosis of the knee in 
flexion between 20 and 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.45 (1998) address factors for 
consideration while evaluating joint injuries, to include 
consideration of less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

At a June 1995 VA examination for compensation purposes, the 
veteran complained of recurring problems with pain, swelling, 
and difficulty ambulating with the right knee.  On 
examination, the examiner noted that there were obvious 
degenerative deformities of both knees, more severe on the 
right.  There was a fairly large effusion of the right knee 
and marked crepitus was noted with movement of this joint.  
There was flexion from 0 to 90 on the right, but the examiner 
noted that as the veteran was in a wheelchair, there was no 
evidence of ligament laxity.  X-ray studies of the right knee 
revealed marked degenerative osteoarthritic changes with 
spurring and narrow joint space in both knees.  Large 
synovial osteochondroma was noted in the suprapatellar bursa 
on the right.  The diagnoses included traumatic and 
degenerative arthritis of the right knee.

At a September 1996 hearing before a hearing officer at the 
RO, the veteran testified that he uses a walker to ambulate 
around his home as he is not able to walk without assistance.  
He also stated that his right knee often gives way and is 
very weak and he uses a knee brace. 

VA Independent Living Program records from January to June 
1996 show that the veteran has requested and received 
adaptive equipment to include a light wheelchair and wall 
grab bars to assist him with adjustments to daily living.  VA 
treatment records from March 1996 to August 1996 indicate 
that the veteran has minimal ambulation secondary to weakness 
in his legs, but wants to be more ambulatory.  A July 1996 
Rheumatology notation indicates that the veteran was seen 
complaining of bilateral knee pain, swelling, and stiffness.  
The veteran reported that he now uses a walker because he has 
not been able to rely on a cane for the past year.  On 
examination, bilateral knee effusion with crepitus was noted.  
An August 1996 orthopedic examination to evaluate for knee 
replacement, a loose body in the suprapatellar pouch of the 
right knee was noted along with positive crepitus on range of 
motion.  Flexion was less than 90 degrees and extension was 
limited to 5 degrees.  Degenerative joint disease of the 
knees was reported.  

In a November 1996 statement, the veteran reported that he 
had difficulty standing up even using his walker and that his 
knees tend to buckle or give way due to pain or weakness.  In 
a January 1997 statement, the veteran contended that both 
knees are worn out and knee replacement surgery was 
suggested; however, due to his age and medical condition, 
total knee replacement surgery was not recommended.

At a May 1997 VA examination, the veteran reported that he is 
unable to stand without assistance and uses a walker or 
wheelchair even to get around his house.  The examiner noted 
that the veteran has a co-existing diagnosis of lymphoma as 
well as degenerative joint disease of the left knee.  On 
examination, the examiner reported that the veteran's son 
assisted him in and out of the wheelchair and off and on the 
examination table.  There was a 15-degree genu varus in the 
right knee as well as a 10-degree flexion contracture.  
Flexion to an angle of 110 degrees was noted; however 
torsional testing was not performed in fear of hurting the 
veteran.  The examiner noted that there was marked atrophy in 
the quadriceps and efforts to stand were ineffective.  The 
examiner remarked that the veteran required almost total 
support and stood with his knees markedly flexed in a varus 
trend.  The impression was bilateral degenerative joint 
disease, knee joint.  The examiner further opined that:

[f]unctional loss due to pain is 
considerable as evidenced by the 
patient's history of not being able to 
bear weight which in turn is supported 
by the marked atrophy in the quadriceps 
mechanism.  If this patient exceeds his 
capacity in either knee joint, the pain 
will restrict him.  The pain restricts 
him from weightbearing over any distance 
beyond a few feet.

Based on the findings from the May 1997 VA examination 
together with the other evidence of record, the RO, in a June 
1998 rating decision, increased the veteran's traumatic 
degenerative arthritis of the right knee to 40 percent under 
Diagnostic Code 5256 based on favorable ankylosis and 
functional loss due to pain.  The RO further determined that 
as there is no evidence of instability, a separate evaluation 
based on instability under Diagnostic Code 5257 is not 
warranted.

Although the RO evaluated the veteran under Diagnostic Code 
5256 based on favorable ankylosis and functional loss, the 
record does not contain any indication of ankylosis as 
required under Diagnostic Code 5256.  While the veteran 
requires a walker to ambulate, there is no objective evidence 
of ankylosis.  At the most recent VA examination, the 
examiner did note flexion contracture at 10 degrees, but the 
veteran had flexion to 110 degrees.  Nevertheless, the Board, 
upon review of the probative evidence of record, finds that 
there is functional impairment in excess of mere limitation 
of motion.  At the May 1997 VA examination, the veteran 
exhibited excess fatigability, loss of muscle strength, and 
pain in the right lower extremity.  There are notations in 
the clinical record that the veteran requires ambulation 
aids, such as a walker and a wheelchair, to get around in his 
home and required support when moving from his wheelchair to 
the examination table.  Treating VA physicians have 
determined that the veteran is unable to ambulate without 
assistance as he unable to bear weight on his right knee due 
to pain and weakness and discernable atrophy of the 
quadriceps due to disuse.  Such findings are indicative of 
severe functional impairment of the right knee. The Board is 
of the opinion that the veteran's right knee disability is 
analogous to limitation of motion as a result of functional 
loss due to pain, weakness, fatigability, muscle atrophy, and 
inability to bear weight.  As such, it merits the assignment 
of at least a 50 percent evaluation under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5010, 5260-5261 (1998).  Stated differently, based on the 
profound manifestations, the Board shall grant the maximum 
evaluation assignable based on the functional equivalent of 
limitation of motion.  Therefore, the Board concludes that 
the evidence of record supports an increased evaluation for 
traumatic degenerative arthritis of the right knee to 50 
percent.

The veteran's representative contends that according to 
Estaban v. Brown, 6 Vet. App. 259, 262 (1994), and a VA 
O.G.C. 23-97, the veteran is entitled to separate ratings 
under Diagnostic Codes 5003 and 5257 for his arthritis and 
instability of his right knee.  In considering whether an 
evaluation is warranted under Diagnostic Code 5257, the Board 
notes that the veteran's right knee has not been shown to be 
unstable on examination.  While the veteran has reported 
joint instability of the right knee, subluxation of the joint 
has not been established by objective clinical evidence.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a lay person is not generally capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet.App. 280, 284 (1995); Robinette v. Brown, 8 
Vet.App. 69, 74 (1995); Routen v. Brown, 10 Vet.App. 183 
(1997).  In the absence of competent evidence establishing 
impairment of the knee due to joint instability or 
subluxation, the Board finds that a separate evaluation is 
not warranted under the 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

II.  Service Connection for the left knee

The Board denied service connection for residuals of 
degenerative joint disease of the left knee in May 1981.  At 
that time, the evidence included the veteran's claim, service 
medical records, VA examinations, VA treatment records, and 
private medical evidence.  Service medical records do not 
show any report of injury to the knee.  On examination for 
discharge from service, no abnormality of the left knee was 
found. 

A February 1951 VA examination revealed hypertrophic 
arthritis in both knees.  In a June 1951 statement, O. B. 
White, M.D., reported that the veteran had complained of a 
painful left knee since December 1950, and that it was his 
opinion that the left knee disorder had existed since the 
onset of the right knee disorder, but had remained dormant.

At an October 1980 VA examination, the examiner noted that 
there was mild tibia varus of the left knee with marked 
irregularity along the jointline particularly on the medial 
compartment.  X-ray studies showed moderately advanced 
degenerative joint disease.

At the time of the 1981 Board decision, there was evidence of 
current disability of the left knee and the veteran had 
asserted that he began having trouble with his left knee in 
December 1950.  Based on the entire record, the claim was 
denied.

In May 1981, the Board denied service connection for 
degenerative arthritis of the left knee.  A decision of the 
Board is final.  38 U.S.C.A. § 7104 (b) (West 1991); 
38 C.F.R. § 20.1100 (1998).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  First, VA must determine 
whether the evidence is new and material. 

Under 38 C.F.R. § 3.156 (1998), when presented with a claim 
to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See  38 
C.F.R. § 3.156 (1998).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the May 1981 Board decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  

Evidence submitted or associated with the claims file since 
the May 1981 Board decision consists of the veteran's claim, 
VA treatment records, 1995 and 1997 VA examinations reports, 
and hearing testimony.  At a June 1995 VA examination, the 
veteran reported having difficulty with the left knee.  On 
examination, the examiner stated that there were obvious 
degenerative deformities of both knees, and the veteran could 
flex his left knee from 0 to 95 degrees.  The diagnoses 
included degenerative arthritis of the left knee.

At a September 1996 hearing before a hearing officer at the 
RO, the veteran testified that his left knee disorder is 
related to his service-connected traumatic degenerative 
arthritis of this right knee.  VA treatment records from 
January to August 1996 show that the veteran has been treated 
for degenerative joint disease of each knee.  

At a May 1997 VA examination, the veteran reported that due 
to his right knee disorder, he placed most of his weight on 
his left knee.  He noted that in 1980, he began to experience 
increased pain, swelling and weakness in his left knee.  The 
examiner opined that he is unable to establish a causal 
connection between the service-connected right knee joint 
injury and the developments that have occurred in the left 
knee joint.

To the extent that the veteran contends that his current left 
knee disability is related to his service-connected right 
knee injury he had in service, such an allegation is lay 
speculation on medical issues involving the etiology of a 
disability and are not probative to the claim on appeal.  The 
opinion is not competent.  See Pollard v. Brown, 6 Vet.App. 
11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet.App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  More importantly, his recent 
statements are repetitive of prior claims.  This evidence is 
not new.

The Board finds that the veteran's testimony and the VA 
treatment and examination reports are all cumulative of that 
which was before the Board at the time of the May 1981 Board 
decision.  See Reid v. Derwinski, 2 Vet.App. 312 (1992).  
None of the evidence submitted since the May 1981 denial is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

When the case was previously addressed, there was competent 
evidence of a diagnosis of degenerative joint disease of the 
left knee many years after service.  The assertions of the 
veteran relating a left knee disability to his service-
connected right knee disability were considered and rejected.  
The recent recounting of post service events by the veteran 
is cumulative.  Godwin v. Derwisnki, 1 Vet.App. 419, 424 
(1991).  The additional medical evidence demonstrating post 
service diagnoses is not material since the issue was not the 
existence of a left knee disability.  That fact had been 
previously established.  Sagainza v. Derwinksi, 1 Vet. App. 
575, 579 (1991).

The history given is essentially the same as that previously 
considered.  The evidence submitted does not change the prior 
evidentiary facts.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for degenerative arthritis of the left knee. 
				

ORDER

A 50 percent evaluation for traumatic degenerative arthritis 
of the right knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260-5261 (1998) is granted.  The 
petition to reopen the claim of entitlement to service 
connection for degenerative arthritis of the left knee is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

